[Cite as State v. Szorady, 2011-Ohio-5148.]


                Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 95045



                                       STATE OF OHIO
                                              PLAINTIFF-APPELLEE

                                               vs.

                                    JOHN F. SZORADY
                                              DEFENDANT-APPELLANT




                                      JUDGMENT:
                                  APPLICATION DENIED


                               Cuyahoga County Common Pleas Court
                                      Case No. CR-526119
                                    Application for Reopening
                                       Motion No. 446145



        RELEASE DATE: October 4, 2011
                                            2


FOR APPELLANT

John F. Szorady, pro se
Inmate No. 582-893
Mansfield Correctional Institution
P.O. Box 788
Mansfield, Ohio 44901


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: Kristen L. Sobieski
Assistant County Prosecutors
9th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




COLLEEN CONWAY COONEY, J.:

       {¶ 1} John F. Szorady has filed an application for reopening pursuant to App.R.

26(B). Szorady is attempting to reopen the appellate judgment in State v. Szorady,

Cuyahoga App. No. 95045, 2011-Ohio-1800, which affirmed his conviction and sentence

for the offenses of rape, sexual battery, pandering, intimidation, and possessing criminal

tools. We decline to reopen Szorady’s appeal.

       {¶ 2} App.R. 26(B)(2)(b) requires that Szorady establish “a showing of good

cause for untimely filing if the application is filed more than 90 days after journalization
                                           3

of the appellate judgment,” which is subject to reopening. The Supreme Court of Ohio,

with regard to the 90-day deadline provided by App.R. 26(B)(2)(b), has firmly established

that:

        “We now reject [the applicant’s] claim that those excuses gave him good cause to
        miss the 90-day deadline in App.R. 26(B). The rule was amended to include the
        90-day deadline more than seven months before [the applicant’s] appeal of right
        was decided by the court of appeals in February 1994, so the rule was firmly
        established then, just as it is today. Consistent enforcement of the rule’s
        deadline by the appellate courts in Ohio protects on the one hand the state’s
        legitimate interest in the finality of its judgments and ensures on the other
        hand that any claims of ineffective assistance of appellate counsel are
        promptly examined and resolved.

        “Ohio and other states ‘may erect reasonable procedural requirements for
        triggering the right to an adjudication,’ Logan v. Zimmerman Brush Co.
        (1982), 455 U.S. 422, 437, 102 S.Ct 1148, 71 L.Ed 2d 265, and that is what
        Ohio has done by creating a 90-day deadline for the filing of applications to
        reopen. [The applicant] could have retained new attorneys after the court of
        appeals issued its decision in 1994, or he could have filed the application on his
        own. What he could not do was ignore the rule’s filing deadline. * * * The
        90-day requirement in the rule is ‘applicable to all appellants,’ State v.
        Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d 722, and [the applicant]
        offers no sound reason why he — unlike so many other Ohio criminal
        defendants — could not comply with that fundamental aspect of the rule.”
        (Emphasis added.) State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814
        N.E.2d 861, at ¶7.        See, also, State v. LaMar, 102 Ohio St.3d 467,
        2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey, 73 Ohio St.3d 411,
        1995-Ohio-328, 653 N.E.2d 252; State v. Reddick, 72 Ohio St.3d 88,
        1995-Ohio-249, 647 N.E.2d 784.

        {¶ 3} Herein, Szorady is attempting to reopen the appellate judgment that was

journalized on April 14, 2011. The application for reopening was not filed until July 15,

2011, more than 90 days after journalization of the appellate judgment in Szorady.

Szorady has failed to establish “a showing of good cause” for the untimely filing of his
                                         4

application for reopening. State v. Klein (Apr. 8, 1991), Cuyahoga App. No. 58389,

reopening disallowed (Mar. 15, 1994), Motion No. 49260, affirmed (1994), 69 Ohio St.3d

1481; State v. Trammell (July 24, 1995), Cuyahoga App. No. 67834,            reopening

disallowed (Apr. 22, 1996), Motion No. 70493; State v. Travis (Apr. 5, 1990), Cuyahoga

App. No. 56825, reopening disallowed (Nov. 2, 1994), Motion No. 51073, affirmed

(1995), 72 Ohio St.3d 317. See, also, State v. Gaston (Jan. 1, 2007), Cuyahoga App. No.

79626; State v. Torres, Cuyahoga App. No. 86530, 2007-Ohio-9.

      {¶ 4} Accordingly, the application for reopening is denied.


______________________________________________
COLLEEN CONWAY COONEY, JUDGE

JAMES J. SWEENEY, P.J., and
LARRY A. JONES, J., CONCUR